DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 12-13, 18, 23-24, 29, 32-33, 112-116, 121, 124, and 126-127 are directed to inventions non-elected without traverse and are not eligible for rejoinder as discussed below.  
Accordingly, claims 1, 12-13, 18, 23-24, 29, 32-33, 112-116, 121, 124, and 126-127 have been cancelled.
All claims were considered for rejoinder, but are not eligible as the broadest reasonable interpretation of the claim does not include each and every limitation of an allowed process claim. 
Additionally, they cannot be easily amended to be within the scope of an allowed process claim due to how the claims are interpreted under BRI as further outlined below for each claim at issue. As discussed in MPEP 821.04, a withdrawn claim that does not contain every limitation of an allowable claim will not be rejoined. 
This analysis will be discussed below, as it may assist Applicant. 
Claim 1 is an apparatus claim. As discussed in MPEP 2114, although an apparatus can be functionally limited, it is the structure of the apparatus that differentiates the apparatus over the prior art. It is what an apparatus is, not what an apparatus does that differentiates over prior art and as such, functional limitations are only limited to how they limit the structure of the claimed apparatus, and structures capable of performing the given functions can be viewed as meeting the claim.  

However, in reading the specification, even if it could be fairly read as implying a structural requirement here of “electronically coupling” the equipment to the control unit such that it would be capable of performing the given functions, it does not appear that “adapted to” has any further limitations structurally with respect to how the apparatus is operated, as to require any further structural limitations. Accordingly, it is not read to positively include all of the limitations of the allowed process claim. 
Additionally, even though claim 1 was amended to include all of the steps of claim 38 and thus technically includes the same language as claim 38, it still is not “commensurate in scope” because “adapted to” is interpreted as discussed above, which leaves a broader interpretation than is intended by the scope of the amendment, even with respect to the amended portion of the claim, as the specification does not appear to list or imply any further structural limitations must be present upon using this term. 
The claim language in allowed process claim 38 (further discussed below), on the other hand, is positively interpreted to include each and every limitation, including the structural 
Claim 112 is a product-by-process claim. Claim 113 is a product claim. A product does not depend upon its mode of production. Additionally, as discussed in MPEP 2113, product-by-process claims are not limited by the steps of the recited process, but rather, they are limited by the structure implied by the recited steps. 
Accordingly, for claims 112-113, the droplet assemblies could have been produced using a process that was not as rapid in Applicant’s process claims, as the structure produced would be the same whether it takes several seconds, or several minutes to form a droplet assembly of four droplets. As such, claims 112-113 are not considered commensurate in scope with an allowed process claim. 
Claim 121 is a product claim that does not require each and every limitation of an allowed process claim. 
Dependent claims 12-13, 18, 23-24, 29, 32-33, 114-116, 124, and 126-127 are also canceled. 
Allowable Subject Matter
Claims 38, 47, 49, 57, 76, 82, 86, 88, 90, 95-96, 99, 102, 105-106, and 131-144 are allowed.
Regarding claims 38, 136, and 139 (independent), the claims now require, in addition to “the droplet assembly comprises at least n of said droplets and at least n-1 of said interfaces between contacting droplets” as previously recited, they now explicitly require process steps of “at least n dispensing steps” and “between the dispensing or between and during the dispensing 
	The prior art may produce similar droplet assemblies of 2-4 or a few more droplets, it does so using different methods of production, which do not require the limitations recited above, with respect to the rate of dispensing of the droplets, as also have the capability to build (“n”) larger droplet assemblies. The claim also requires a movement of the container relative to the droplet generator (as this occurs either during the dispensing, or between the dispensing steps which must occur at a rate of at least a droplet per every two seconds), thus the movement of the container relative to the droplet generator must be precisely coordinated in the process in order to produce a larger network at a greater speed than in the prior art. 
	For example, Villar et al. (“Formation of droplet networks that function in aqueous environments”) discloses the formation of, up to a 4 droplet network (see Fig. 1e) having a similar bilayer interface/structure as in the claimed invention with hydrophobic (oil) and hydrophilic (water) mediums, which is similar as in the claimed invention. However, Villar does not disclose the deposition of droplets at a given rate of speed that would be able to meet the claimed invention, taking one to several minutes to form each interface in a stable manner (see Villar, p. 807, “encapsulation” and Figures showing minutes). 
Thus, the rate of dispensing as required in the independent claims, of requiring a droplet rate in the order of seconds, would not have been obvious over this cited reference due to the rate of which the droplets are being dispensed due to the time that it was thought needed (in the prior art) for stabilizing of a bilayer such that the droplets are stable.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742